PER CURIAM.
We grant counsel’s motion to withdraw pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), and affirm appellant’s convictions and sentences. Leonard v. State, 760 So.2d 114 (Fla.2000); Maddox v. State, 760 So.2d 89 (Fla.2000); Robinson v. State, 373 So.2d 898 (Fla.1979). Affirmance is without prejudice for appellant to raise issues concerning the voluntariness of his plea in a motion filed pursuant to Florida Rule of Criminal Procedure 3.850. The notice of appeal divested the trial court of jurisdiction to rule on appellant’s subsequently-filed pro se motion to withdraw plea. Copeland v. State, 867 So.2d 643 (Fla. 4th DCA 2004) (citing McCray v. State, 840 So.2d 274, 275 (Fla. 4th DCA 2003)).

Affirmed

MAY, DAMOORGIAN and LEVINE, JJ., concur.